OPINION — AG — PROPOSE BILL IS UNCONSTITUTIONAL. KEY WORDS: COUNTY ASSESSOR SHALL RECORD AS ASSESSMENT FOR REAL PROPERTY INVOLVED AN AMOUNT NOT TO EXCEED THIRTY FIVE PERCENT OF THE REPORTED CASH PRICE OR CASH VALUE DERIVED FROM THE SALE OR TRANSFER OF SUCH PROPERTY, ANY PERSON ACTING FOR HIMSELF OR A BUSINESS SHALL KNOWINGLY MAKE A FALSE OR MISLEADING AFFIDAVIT IN CONNECTION WITH SECTION OF THIS ACT., SALE, TRADE, TRANSACTION, CASH PRICE, DEED, COUNTY CLERK RECORDING INFORMATION. CITE: ARTICLE X, SECTION 8 (RICHARD HUFF)